This is an action to recover of the defendant certain license taxes alleged to have accrued and to be due and owing from him to the county of Sierra, under an ordinance adopted by the board of supervisors of the county on May 31, 1900.
Precisely the same ordinance was under consideration by the supreme court of the United States in Flanigan v. County ofSierra, 196 U.S. 557, [25 Sup. Ct. 314]. It was held by the supreme court of the United States in that case that the ordinance in question was repealed by the act of the legislature of California of March 23, 1901, adding section 3366 to the Political Code (Stats. 1901, p. 635), and that the repeal operated to prevent further collection of taxes previously accrued under the ordinance. The taxes for which this suit was begun accrued after the passage of the act of 1901, and there can be no doubt but that, under the decision, the right of action for the tax was terminated by the passage of the statute. The supreme court of the United States, upon this point, followed the decisions of this court in Sonora v. Curtin, 137 Cal. 583, [70 P. 674], and Santa Monica v. Guidinger, 137 Cal. 658, [70 P. 732]. Following the decisions in these cases, we hold that the plaintiff had no right of action to collect the tax sued for. The court below took the same view, sustained a demurrer to the complaint without leave to amend, and rendered judgment for the defendant thereon, and this action was correct.
  The judgment is affirmed. *Page 772
McFarland, J., Angellotti, J., Sloss, J., Henshaw, J., and Lorigan, J., concurred.
Rehearing denied.